DISMISS; Opinion issued April 18, 2013




                                         S In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas

                                      No. 05-12-00870-CV

                                BRAD HAWKINS, Appellant
                                          V.
                                  TODD SEALE, Appellee

                      On Appeal from the 416th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 416-05046-2010
                               MEMORANDUM OPINION

                Before Chief Justice Wright and Justices Lang-Miers and Lewis
                               Opinion by Chief Justice Wright

       By letter dated June 26, 2012, the Court informed appellant that the $175 filing fee was

past due. We instructed appellant to pay the filing fee within ten days and cautioned appellant

that failure to do so would result in dismissal of the appeal without further notice. On July 17,

2012, the Court granted appellant a ten-day extension of time to pay the filing fee. As of today’s

date, appellant has not paid the filing fee. Accordingly, we dismiss the appeal. See TEX. R. APP.

P. 42.3(c).




                                                   /Carolyn Wright/
                                                   CAROLYN WRIGHT
                                                   CHIEF JUSTICE


120870F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

BRAD HAWKINS, Appellant                            On Appeal from the 416th Judicial District
                                                   Court, Collin County, Texas
No. 05-12-00870-CV        V.                       Trial Court Cause No. 416-05046-2010.
                                                   Opinion delivered by Chief Justice Wright.
TODD SEALE, Appellee                               Justices Lang-Miers and Lewis participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee, TODD SEALE, recover his costs of this appeal from
appellant, BRAD HAWKINS.


Judgment entered April 18, 2013.




                                                   /Carolyn Wright/
                                                   CAROLYN WRIGHT
                                                   CHIEF JUSTICE




1200870.R.docx                               –2–